Citation Nr: 1215782	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-47 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to July 1970.  His awards and decorations include the Purple Heart, Combat Action Ribbon, Vietnam Service Medal with one star, and the Vietnam Campaign Medal with device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In a November 2009 rating decision, the Decision Review Officer (DRO) at the RO granted service connection for a right face sebaceous cyst excision scar and left face shell fragment scar residuals, and assigned a 10 percent evaluation, effective November 12, 2008. The action constituted a full grant of the benefit sought, and the claim for service connection for a bilateral eye injury is no longer pending appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge sitting at the RO in November 2010.  A transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for bilateral hearing loss and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

With resolution of the doubt in favor of the Veteran, the Veteran's tinnitus is etiologically related to noise exposure during service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been approximated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow was seeking service connection for cause of death of her husband, the Veteran, the Court held that a medical opinion was not required to prove nexus between the service-connected mental disorder and drowning which caused the Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As the Board is granting service connection for tinnitus, no discussion of VA's duty to notify and assist is necessary as the Veteran's claim has been successful and any error was not prejudicial.

Merits of the Claim

The evidence between that in support of the claim and against the claim is in relative balance.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will be applied and the appeal will be granted.  See Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may also be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory law or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition, or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2011). 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996). 

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 16 Vet. App. 49 (1990).  

The Veteran reported that he was exposed to acoustic trauma in service while serving as an infantryman in Vietnam.  He contends that, as a result, he incurred tinnitus. 

The Veteran's DD-214 reflects that he served in the Marine Corps and his military occupational specialty was Rifleman.  His awards and decorations include the Purple Heart, Combat Action Ribbon, Vietnam Service Medal with one star, and the Vietnam Campaign Medal with device.

A February 2009 VA examination report documented the Veteran's complaint of constant, bilateral "ringing" in his ears, which he claimed he noticed since he returned from Vietnam.  He reported military noise exposure from artillery and mortars and he indicated that he did not use hearing protection. He denied post-military occupational noise exposure; however, he reported that he worked as a firefighter for 20 years.  The examining audiologist related that firefighting was "definitely an occupation that exposes an individual to loud noises," and she reported that the Veteran denied using hearing protection during his post-service employment as a firefighter.  She also noted that there were no complaints of tinnitus documented in the Veteran's service treatment records.  She stated that she was unable to render an opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.

During a November 2010 hearing, the Veteran testified that during service, he was exposed to noise from bombs dropped by air support, artillery blasts, rockets, grenades, mortars, and machine gun fire.  He reported that his ears began ringing in Vietnam.

The Duty MOS Noise Exposure Listing was considered to determine if there is a medical nexus between the Veteran's claimed tinnitus disability and service.  The Duty MOS Noise Exposure Listing indicates "highly probable" in-service noise exposure for Marine infantrymen.  See VA Training letter (TL) 10-35 (September 2, 2010).  However, claims for service connection for tinnitus must be evaluated in light of all evidence of record in each case, including treatment records and examination results.  Id. 

It is the Board's fundamental responsibility to evaluate the probative value of all evidence, including testimony.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

When considered in the light of the Veteran's reports of a continuity of symptoms and the nature of his service and his exposure to military noise, the evidence is at least in equipoise.  Although the VA examiner who conducted the February 2009 examination was unable to provide an etiology opinion as to whether the Veteran's tinnitus was related to in-service noise exposure, throughout the appellate period, the Veteran maintained that his tinnitus manifested during service.  The Veteran's testimony as to service onset is deemed facially credible and is not overtly contradicted by other evidence of record. 

The Veteran's testimony is competent lay evidence for his claimed tinnitus, as it is subjective evidence not requiring that the proponent have "specialized education, training, or experience."  Lay evidence is competent "if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  38 C.F.R. § 3.159(a)(2).  Furthermore, tinnitus is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  

When considered in the light of the Veteran's reports that his tinnitus began during service and the nature of his service as a combat infantryman with a high probability of exposure to military noise, the evidence is at least in equipoise for the Veteran's tinnitus claim.  The Veteran's testimony as to service onset is deemed facially credible and is not overtly contradicted by other evidence of record. Resolving reasonable doubt in favor of the Veteran, service connection is granted for tinnitus.


ORDER

Service connection for tinnitus is granted.


REMAND

With respect to the Veteran's hearing loss claim, the VA examiner's February 2009 opinion is inadequate for adjudicative purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing Daves v. Nicholson, 21 Vet. App. 46, 52 (2007)).  She indicated that she was unable to provide an opinion on the etiology of the Veteran's hearing loss because he had in-service and post-service noise exposure.  When VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Id. at 312.  The February 2009 VA examination opinion was incomplete as the examiner did not address the circumstances of the Veteran's service as a combat infantryman.  Therefore, another VA examination is warranted to determine whether the Veteran has hearing loss which was manifested in service or is related to in-service noise exposure.  

With respect to the Veteran's claim for migraine headaches, the October 2009 VA examiner's opinion is also inadequate for adjudicative purposes.  Id. at 311.  The examiner opined that the Veteran's migraine headaches were not related to in-service activity; however, the examiner provided no rationale for his opinion.  It is insufficient for the Board to conduct appellate review, as the examiner did not provide an opinion which included how he concluded that the Veteran's migraine headaches were not related to in-service activity.  Additionally, the record indicates that the Veteran was involved in an automobile accident as a child, and he was hit in the head with an M-16 casing during service in June 1970.  While the examiner discussed the Veteran's in-service head trauma, he did not discuss trauma from the Veteran's childhood automobile accident.  Therefore, another VA examination is warranted to determine whether the Veteran has migraine headaches which were incurred in or aggravated by service; or whether the Veteran's migraine headaches preexisted service, and, if so, whether the disorder was aggravated by service.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination by an appropriate specialist to determine the nature and etiology of any hearing loss found to be present.

The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  

The examiner is asked to address the following questions: 

Is it at least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss had its onset during service, or was it caused by (or related to) any incident noted in service?  The examiner is advised that as the recipient of the Purple Heart and the Combat Action Ribbon, the Veteran is shown, by law, to have participated in combat.  The examiner should consider the Veteran's MOS and exposure to acoustic trauma during combat service in formulating his or her opinion.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

2. The Veteran should be scheduled for a VA examination by a medical doctor with appropriate expertise to determine the nature and etiology of any migraine headaches found to be present.

The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  

The examiner is asked to address the following questions: 

a.) Did the Veteran's migraine headaches preexist service?  The examiner is asked to consider that the Veteran was in a motor vehicle accident during childhood.  If the answer is yes, then based on the evidence of record, were the migraine headaches aggravated by service?  The examiner is advised that a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

b.) If the migraine headaches did not preexist service, is it at least as likely as not (50 percent probability or more) that migraine headaches had their onset during service, or were caused by (or related to) any incident noted in service.  The examiner is advised that as the recipient of the Purple Heart and the Combat Action Ribbon, the Veteran is shown, by law, to have participated in combat. 

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

3. If the benefits sought on appeal remain denied, issue a supplemental statement of the case before the claims file is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals 
Department of Veterans Affairs


Department of Veterans Affairs


